Citation Nr: 0933684	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-29 627	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left middle and left 
ring fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active military service from January 1952 to 
December 1954.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left middle and left 
ring fingers.  

In May 2009, the Veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.  During the hearing, the Veteran withdrew a 
claim for service connection for rheumatoid arthritis.  


FINDINGS OF FACT

1.  The Veteran underwent VA revision surgery on the left 
middle and ring fingers in January 2004. 

2.  A signature consent form pertinent to the January 2004 VA 
surgery has not been located and appears to be unobtainable.  

3. Deformity, pain, and stiffness in the left middle and ring 
fingers are reasonably foreseeable results of VA surgery.  

4.  There is no indication of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the VA's part in the surgery of January 2004.  


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for deformity, pain, and stiffness in the 
left middle and ring fingers are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice was provided in July 2004, prior to the 
initial unfavorable decision.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, a VA examination is not necessary because there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A private physician examined the Veteran after 
the VA surgery in question and found only the expected 
residuals, i.e, limitation of motion of the fingers, healed 
surgical scars, X-ray evidence that the hardware was in 
place, and no sign of infection or abscess. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant reports, except a signed VA consent 
form.  The claimant was provided an opportunity to set forth 
her contentions during a hearing before the undersigned 
Veterans Law Judge.  Neither the claimant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

§ 1151 Compensation

Under § 1151, a claimant must show an additional disability 
proximately due to VA hospital care, medical or surgical 
treatment, or VA examination.  A claimant must show that the 
proximate cause of additional disability is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  Alternatively, a claimant may show that 
he/she suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2009); 
38 C.F.R. § 3.361 (2008); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

In March 2004, the Veteran requested compensation under the 
provisions 38 U.S.C.A. § 1151 for additional disability 
claimed due to VA surgery on her left middle and ring 
fingers.  

The claimed additional disability is deformity, pain, and 
stiffness in the left middle and ring fingers.  The Board 
must discuss whether this represents additional disability 
and if so, whether it is due to VA hospitalization or medical 
treatment and not merely coincidental therewith.  If such is 
shown, then the Board must determine whether the proximate 
cause of additional disability is due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or, whether the proximate cause of the additional disability 
was an event which was not reasonably foreseeable. 

Private medical reports reflect that in May 2001, the Veteran 
fell and fractured the left hand proximal interphalangeal 
(PIP) joints, the left wrist, and the left hip.  Because she 
is a Veteran, the San Francisco VA Medical Center treated her 
injuries.  The left middle and ring fingers did not return to 
full use, however.  

Further repair of the fingers was done in May 2002 at 
Lawrence General Hospital (see claims files, Vol 3).  The May 
2002 pre-operative diagnoses were left hand PIP joint 
ankylosis, extensive scarring of the extensor apparatus, and 
hand intrinsic tightness.  The May 2002 post-operative 
diagnoses remained the same.  

In September 2002, R. Meals, M.D., noted that the left middle 
finger PIP joint had motion and the left ring finger also had 
motion.  An October 2002 Westwood Hand Therapy report notes 
that the middle finger's PIP joint had only 30 degrees of 
extension and the ring finger PIP joint had 25 degrees of 
extension.  In November 2002, Dr. Meals noted that hand 
therapy was making slow improvement.  The Veteran remained 
dissatisfied with the resulting deformity and loss of use.

Prior to VA corrective surgery on January 12, 2004, the 
preoperative diagnoses were: deformity of the left middle and 
ring fingers PIP joints, with boutonniere deformity; and, 
left middle finger distal interphalangeal (DIP) joint 
deformity and arthrosis.  

According to a surgery report from West Los Angeles VA 
Medical Center, the operations performed by VA on January 12, 
2004 (and from which this claim arises), were left middle 
finger DIP arthrodesis; left middle and ring finger PIP joint 
arthroplasty; and, implants of the left middle and ring 
finger arthroplasty with Wright(r) medical joints (implants to 
restore function to rheumatoid-disabled hands).  The surgery 
report notes that previous surgeries had failed to restore 
hand functions.

The January 2004 VA surgery report mentions that the Veteran 
understood the risks of this operation.  The report lists 
bleeding, infection, pain, neurovascular damage, deep vein 
thrombosis, pulmonary embolism, multiple revision surgery, 
failure of surgeries, and/or death as foreseeable 
consequences.  

The postoperative diagnoses were: deformity, left middle and 
ring fingers PIP joints with boutonniere deformity; and, left 
middle finger DIP joint deformity and arthrosis.  These, in 
essence, are similar to the pre-operative diagnoses.  

A February 2004 VA Medical Center report notes that the 
Veteran was a rheumatoid arthritis patient now 4 weeks post 
left middle finger PIP arthroplasty and DIP fusion and left 
ring finger PIP and DIP fusion.  The Veteran reported a 
rheumatoid arthritis flare-up in her middle left finger DIP 
joint.  The left middle finger DIP joint was slightly red and 
slightly warm.  The PIP joint was in 60 degrees of fixed 
flexion.  The left ring finger DIP joint had 10 degrees of 
motion, painless, and the PIP joint had 20 degrees of motion, 
painless.  Hardware was in good position. 

Another February 2004 VA outpatient treatment report notes 
that the recent VA surgery was not successful.  

A March 2004 VA outpatient treatment report notes that the 
Veteran had deforming polyarthritis of both hands.  
Additional surgical revision of the left fingers was referred 
for a second opinion.  

In her March 2004 claim, the Veteran alleged that the fingers 
were in worse condition than prior to the surgery.  They were 
extremely stiff and painful and she reported that rheumatoid 
arthritis had set in.  She claimed that her hand, knuckles, 
and fingers were injured during surgery at the VA Medical 
Center in January 2004.  

In May 2004, the Veteran reported that VA surgery had damaged 
her left hand.  In September 2004, she reported that a VA 
surgeon had botched the job on her hand in April 2004.  She 
reported that she had a private surgeon remove some hardware.  
She submitted a February 2004 report from S. Kuschner, M.D., 
that notes limitation of motion of the involved fingers and 
healed surgical scars.  X-rays showed wires, silastic 
implants, and metal anchors in place.  The physician saw no 
infection, no apparent abscess, and no drainage.  

The Veteran also submitted a March 2004 report from Dr. 
Kuschner that indicated that the Veteran was concerned about 
calcium buildup in the left middle finger.  The left middle 
and ring fingers appeared less swollen than in February 2004.  
Dr. Kuschner advised the Veteran that medical intervention 
was not indicated and that she could use the left hand.  In 
April 2004, Dr. Kuschner surgically removed a metal anchor 
from the left ring finger PIP joint.  A follow-up report 
notes no further problem.  

In April 2005, the Veteran reported that she could not use a 
keyboard and was severely disfigured from surgery.  She 
reported that she had been strong-armed into signing a VA 
consent form prior to surgery on her fingers.

In February 2007, the Veteran submitted color photographs 
purportedly showing deformities of the left middle and ring 
fingers.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that in January 2004 a VA doctor 
surgically placed a metal disc in the left ring finger 
knuckle and that it later became inflamed and was removed by 
a private doctor.  She testified that the finger is 
permanently bent and painful.  

As mentioned above, a February 2004 VA outpatient treatment 
report mentions that the recent VA surgery was not 
successful.  Comparing the pre-surgery level of impairment to 
the current level of impairment of the left middle and ring 
finger PIP and DIP joints, some additional disability exists.  
Prior to surgery, the left middle and ring finger PIP joints 
had 20 degrees of painless motion.  The DIP joints had some 
motion, apparently.  Post surgery, the left middle finger PIP 
joint was fused at 60 degrees of flexion and the DIP joint 
was fused.  The left ring finger PIP joint had 20 degrees of 
painless motion and the DIP joint had 10 degrees.  This 
fusion of the middle finger's PIP and DIP joints represents 
additional disability.  

Next, the Board must determine whether the additional 
disability is due to VA hospitalization or medical treatment 
and not merely coincidental therewith.  In determining 
whether the additional disability, represented by left middle 
finger PIP and DIP fusion is due to VA hospitalization or 
medical treatment and not merely coincidental therewith, the 
Board must consider the case of Loving v. Nicholson, 19 Vet. 
App.  (2005).  In that case, the Court held that additional 
disability sustained during an examination as a result of a 
falling ceiling grate was not part of the natural sequence of 
cause and effect flowing directly from the actual provision 
of "hospital care, medical or surgical treatment, or 
examination" furnished by VA.  In contrast, the joint fusion 
was not caused by some remote action, such as an earthquake 
causing a ceiling grate to fall.  Rather, ankylosis occurred 
as a result of surgical repair of deformed PIP and DIP 
joints.  It must be noted that the January 2004 pre-surgery 
report notes deformity of those joints and a boutonniere 
deformity of those fingers.   

Having shown additional disability proximately due to VA 
hospitalization or medical treatment, the Veteran must next 
show carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.   

No evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment has been submitted.  In Dr. Kuschner's 
reports of February, March, and April 2004, no mention of any 
such conduct was made.  The left fingers were apparently 
recovering as expected.  

Neither is any additional disability an event which was not 
reasonably foreseeable.  The January 2004 VA surgery report 
notes that the Veteran was informed of the foreseeable risks.   

There is another pertinent element to the foreseeability 
issue.  According to 38 C.F.R. § 17.32 (a), (c), where 
sedation, anesthesia, or narcotic analgesia is used, VA must 
obtain informed signature consent on a VA-authorized consent 
form.  In this case, a local anesthetic, called a Bier's 
block, was used.  Sedation, anesthesia, or narcotic analgesia 
was not used.  Thus, signature consent does not appear to 
have been necessary.  No signature consent form has been 
found, although the Veteran reported that she was coerced 
into signing one.  

Because there is no competent medical evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
and because the resulting pain, scars, deformity, and 
stiffness in the fingers is a foreseeable outcome, after 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Compensation under § 1151 must therefore 
denied.  


ORDER

Compensation under § 1151 for disability of the left middle 
and left ring fingers is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


